Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00348-CV
____________
 
IN RE JENNIFER BRUNE, Relator
 

ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
County Court
Grimes County,
Texas
Trial Court Cause
No. 163

 
MEMORANDUM
OPINION
On April 25, 2011, Relator, Jennifer Brune, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1.  The petition asks this
court to order the respondent, the Honorable Betty Shiflett, presiding judge of
the County Court, Grimes County, Texas, to grant Brune’s motion to recuse or
refer the matter to the Administrative Judge, Olen Underwood.
Respondent filed a response on May 9, 2011, that contains a
copy of a letter dated May 5, 2011, from Judge Shiflett to Judge Underwood,
referring the motion to recuse.  Accordingly, the petition for writ of mandamus
is ordered dismissed as moot.
PER CURIAM
Panel consists
of Justices Anderson, Brown and Christopher.